10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRENDA CORE, Case No.: 2:19-cv-06811-GW-PJW
— Hon. George H. Wu
Plaintiff,
VS. Ror ORDER FOR DISMISSAL
ITH PREJUDICE

13736 VAN NUYS, LLC, a California
Limited Liability Company; and Does 1-
10, Action Filed: August 6, 2019
Trial Date: June 16, 2020
Defendant.

 

 

Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
it, and being fully advised finds as follows:

IT IS ORDERED THAT:

Plaintiff Brenda Core’s (“Plaintiff”) entire action is dismissed with prejudice,
including all claims stated against 13736 Van Nuys, LLC a California Limited Liability
Company (“Defendant”).

Dated: December 17, 2019 Aeros K, 5A
Hon. Gedérge H. Wu

Judge, United States Court _
Central District of California

 

 

1

 

 

 

[PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

 
